internal_revenue_service number release date index number ------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc corp b05 plr-114451-08 date may legend taxpayer statex date1 exchange month1 month2 month3 month4 year1 ------------------------------------------------------- ------------------------------------ ------------- ----------------------- ------------------------------------ ------ ------ ----------- -------------- ------- dear --------------------- this ruling responds to a letter dated date submitted by your authorized representative requesting rulings under sec_301 and sec_305 of the internal_revenue_code the code additional information was received subsequently the rulings contained in this letter are based upon facts and representations that were submitted on behalf of taxpayer and accompanied by a penalties of perjury plr-114451-08 statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts taxpayer is a statex corporation incorporated on date1 taxpayer is a self- administered and self-managed real_estate_investment_trust reit taxpayer represents that it qualifies as a reit under the code that it intends to maintain such qualification as a reit and that it regularly distributes its earnings_and_profits as required under sec_857 taxpayer has one class of common_stock outstanding the common_stock which is publicly traded and listed on the exchange over the course of its year1 taxable_year taxpayer intends to declare four quarterly dividend payments on its common_stock the four dividend payments are expected to be declared in month1 month2 month3 and month4 of year1 and in each case paid the following month the dividend payment in month1 will be declared in cash only taxpayer expects to declare the dividend payments in month2 month3 and month4 each a special dividend in the form of cash or common_stock of equivalent value determined as close to the distribution date as reasonably practicable at the election of each stockholder the total amount of cash payable in each special dividend will be limited to approximately percent or more of the total value of each special dividend in no event will the total amount of cash available in each special dividend be less than percent of the total value of each special dividend taxpayer expects to declare each special dividend using the following election mechanism each stockholder may elect to receive its dividend in the form of a cash the cash_option or b common_stock the stock_option if a stockholder fails to make a valid election by the election deadline that stockholder will be deemed to have made an election to be determined by taxpayer at taxpayer’s sole discretion to the extent necessary taxpayer will issue cash in lieu of fractional shares of common_stock any shares of common_stock paid in a special dividend will be subject_to the same limitations on share ownership as apply to other shares of common_stock currently outstanding that are imposed by taxpayer’s charter such limitations the excess share clause taxpayer does not anticipate that any stockholder’s receipt of a special dividend will be affected by the excess share clause plr-114451-08 while each stockholder will have the option to elect to receive cash in lieu of stock for all of the stockholder’s entire entitlement under a special dividend taxpayer intends to limit the amount of cash to be distributed in the aggregate to approximately percent or more of the value of a special dividend such amount the cash limit cash paid in lieu of fractional shares will not count toward the cash limit after cash equal to the cash limit is distributed any remaining unpaid balance of a special dividend will be paid in shares of common_stock if the total number of shares of common_stock for which an election to receive a special dividend in cash is made cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then all holders of cash election shares will receive cash on all such shares if the number of cash election shares would result in the payment of cash in an aggregate amount that is greater than the cash limit then stockholders electing to receive a special dividend in cash will receive the following on their cash election shares a cash on each stockholder’s cash election shares equal to the proportion that such stockholder’s cash election shares bear to the total cash election shares of all stockholders multiplied by an amount equal to the cash limit plus b shares of common_stock on each stockholder’s remaining cash election shares as a result if too many stockholders elect to receive a special dividend in cash the stockholder may instead receive a pro_rata amount of cash but in no case less than percent of their entitlement under the special dividend taxpayer intends to distribute its stock and any cash in each special dividend as soon as reasonably practicable following the date of each special dividend’s election deadline rulings based solely on the information provided and the representations made we rule as follows with respect to the three special dividends taxpayer intends to declare over the course of its year1 taxable_year any and all of the cash and stock distributed in each special dividend as described above by taxpayer shall be treated as a distribution_of_property with respect to its stock to which sec_301 applies sec_301 and sec_305 the amount of the distribution of the stock received by any shareholder electing to receive stock will be considered to equal the amount of the money which could have been received instead sec_1_305-1 plr-114451-08 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code furthermore no opinion is expressed with regard to whether any of the dividends constitutes a preferential_dividend under sec_562 of the code procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling pursuant to the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely _t ian russell___________ t ian russell senior counsel branch office of associate chief_counsel corporate
